DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on October 14, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-7, 10 and 18-20 are objected to because of the following informalities.  In claim 1, the phrase “a first set graphical features” is considered grammatically incorrect.  As claims 2-7 and 10 depend from claim 1 and thereby include all of the limitations of claim 1, claims 2-7 and 10 are objected to under a similar rationale.  Appropriate correction is required.  Claim 18 similarly recites the phrase “a first set graphical features,” which is considered grammatically incorrect.  Claims 19 and 20 depend from claim 18 and thereby include all of the limitations of claim 18, and are therefore objected to under a similar rationale.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites, “wherein the first virtual environment comprises a first container and wherein the second virtual environment comprises a second container.”  Claim 3 depends from claim 1, which recites, “wherein the first and second virtual environments each comprise a virtual machine.”  Accordingly, by its dependency from claim 1, claim 3 requires that each of the first and second virtual environments comprises both a container and a virtual machine.  The specification discloses that the virtual environments can be implemented as a container or a virtual machine (see e.g. paragraph 0021 of the specification as published in U.S. Patent Application Publication No. 2019/0069124).  The specification, however, does not disclose or suggest that the first and second virtual environments each comprises both a virtual machine and a container, as is required by claim 3.
Claim 4 recites, “wherein the first virtual environment comprises a container….”  Claim 4 depends from claim 1, which recites, “wherein the first and second virtual environments each comprise a virtual machine.”  Accordingly, by its dependency from claim 1, claim 4 requires that the first virtual environment comprises both a container and a virtual machine.  The specification discloses that the virtual environments can be implemented as a container or a virtual machine (see e.g. paragraph 0021 of the specification as published in U.S. Patent Application Publication 
Claim 16 recites, “wherein each virtual environment of the set of virtual environments comprises a container.”  Claim 16 depends from claim 11, which recites that “each virtual environment of the set of virtual environments comprises a virtual machine.”  Accordingly, by its dependency from claim 11, claim 16 requires that each virtual environment of the set of virtual environments comprises both a container and a virtual machine.  The specification discloses that the virtual environments can be implemented as a container or a virtual machine (see e.g. paragraph 0021 of the specification as published in U.S. Patent Application Publication No. 2019/0069124).  The specification, however, does not disclose or suggest that each virtual environment of the set of virtual environments comprises both a virtual machine and a container, as is required by claim 16.
Claim 17 recites, “wherein the set of virtual environments comprises at least one virtual machine and at least one container.”  Claim 17 depends from claim 11, which recites that “each virtual environment of the set of virtual environments comprises a virtual machine.”  Accordingly, by its dependency from claim 11, claim 17 requires that at least one virtual environment in the set of virtual environments comprises both a virtual machine and a container.  The specification discloses that the virtual environments can be implemented as a container or a virtual machine (see e.g. paragraph 0021 of the specification as published in U.S. Patent Application Publication No. 2019/0069124).  The specification, however, does not disclose or suggest that a virtual environment comprises both a virtual machine and a container, as is required by claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the first component of the web application provides a first graphical user interface to the client device, [and] wherein the second component of the web application provides a second graphical user interface to the client device.”  Claim 10 depends from claim 1, which recites “providing…a first graphical user interface (GUI) for the first component” and “providing…a second GUI for the second component.”  It is unclear as to whether “a first graphical user interface” in claim 10 is intended to refer to the “first graphical user interface” in claim 1, and whether “a second GUI” recited in claim 10 is intended to refer to the “second graphical user interface” in claim 1.
Claim 20 recites, “wherein the first component of the web application provides a first graphical user interface to the client device, [and] wherein the second component of the web application provides a second graphical user interface to the client device.”  Claim 20 depends from claim 18, which recites “a first graphical user interface (GUI) for the first component” and “a second GUI for the third component.”  It is unclear as to whether “a first graphical user interface” recited in claim 20 is intended to refer to the “first graphical user interface” in claim 18, and whether “a second graphical user interface” as recited in claim 20 is intended to refer to the “second GUI” in claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular claim 2 recites, “wherein the first virtual environment comprises a first virtual machine and wherein the second virtual environment comprises a second virtual machine.”  However, claim 2 depends from claim 1 which already recites, “wherein the first and second virtual environments each comprise a virtual machine.” 
Claim 15 recites, “wherein each virtual environment of the set of virtual environments comprises a virtual machine.”  However, claim 15 depends from claim 11, which already recites, “wherein each virtual environment of the set of virtual environments comprises a virtual machine.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0229619 to Han et al. (“Han”), over U.S. Patent Application Publication No. 2016/0154539 to Buddhiraja et al. (“Buddhiraja”), over U.S. Patent No. 10,673,952 to Cohen et al. (“Cohen”), and also U.S. Patent Application Publication No. 2010/0218124 to Aryanto et al. (“Aryanto”).
Regarding claim 1, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly teaches:
receiving, by a computing device, a first request to access a first component of a web application from a client device, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. 
routing the client device to a first virtual environment where the first component of the web application is located in view of the first request (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han discloses that the first sandbox can be implemented by a virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the request received from the client device) to a first virtual environment (e.g. to a first virtual machine), where the first component (i.e. portlet) of the web application (i.e. portal) is located in view of the first request.);
providing, to the client device, a first graphical user interface (GUI) for the first component (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  The master portal process thus provides to the client device a first GUI (i.e. an updated rendering) for the first component (i.e. first portlet).);
receiving, by the computing device, a second request to access a second component of the web application from the client device (see e.g. paragraph 
routing the client to a second virtual environment where the second component of the web application is located in view of the second request (see e.g. paragraphs 0017: Han discloses that the master portal process determines a second sandbox that executes the second portlet, and transfers the second request to the second sandbox for operation.  As noted above, Han discloses that such a sandbox can be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the second request received from the client device) to a second virtual environment (e.g. to a second virtual machine implementing the second sandbox) where the second component (i.e. portlet) of the web application (i.e. portal) is located in view of the second request.);
	providing, to the client device, a second GUI for the second component (see e.g. paragraphs 0017: Han discloses that the master portal process receives an updated render of the second portlet based on the second request.  The master portal process thus understandably provides to the client device a second GUI (i.e. an updated rendering) for the second component (i.e. second portlet).);
	receiving a third request to add a third component to the web application (see e.g. paragraphs 0005 and 0066: Han discloses that a user can customize their portal page by adding portlets to the page.  Accordingly, it is apparent that and
	generating, by a processing device of the computing device, a third virtual environment to execute the third component (see e.g. paragraphs 0005 and 0066: as noted above, Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portlets can execute in different sandbox containers, e.g. in different virtual machines – see e.g. paragraphs 0010, 0093-0094 and 0138.  Accordingly, it is apparent that adding a third component (i.e. a third portlet) to the portal page would result in the generation of, by a processing device of the server, a third virtual environment (i.e. a third virtual machine) to execute the third component.),
	wherein the first and second virtual environments each comprise a virtual machine (see e.g. paragraphs 0013, 0017, 0056 and 0146-0147: as noted above, Han discloses that the master portal process determines a first sandbox that executes a first portlet, and transfers a first request to the first sandbox for operation, and determines a second sandbox that executes a second portlet, and transfers a second request to the second sandbox for operation.  As further noted above, Han discloses that such sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.).  
Han thus teaches a method similar to that of claim 1.  However, Han does not explicitly disclose that the first virtual environment uses a first runtime environment, the second virtual environment uses a second runtime environment, and the third virtual environment uses a third runtime environment, wherein the first runtime environment is different from the second runtime environment, as is required by claim 1.  Moreover, Han does not explicitly disclose that the first component comprises a first set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application, and that the second 
	Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual environments can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches storing, in a separate virtual environment (i.e. a virtual machine), state information associated with the components of the application, wherein the state information comprises information of the application that is consistent across the different components of the application and wherein the state information is accessible by the different components (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information for each virtual machine is provided to a host, which then provides the state information to other virtual machines; as a result, the state information is accessed by different portions of the web page and is consistent across portions of the web page.  Buddhiraja discloses that the host itself can be implemented as a virtual machine – see e.g. paragraph 0025 – or that, instead of storing the state information at the host, the state information can alternatively be stored at one of the 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the method taught by Han so that the virtual environments (i.e. the first, second and third virtual environments) can have different runtime environments like taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it also would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the method taught by Han so that one of the virtual environments (e.g. the third virtual environment) stores state information associated with the components of the web application (i.e. the first and second components), the state information comprising information of the web application that is consistent across the components of the web application and wherein the state information is accessible by the components, as is taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different components of the web application to communicate with each other, as is evident from Buddhiraja.
	Cohen generally describes approaches to virtualization, including virtual machines and containers (see e.g. column 2, lines 30-49; and column 4, lines 5-45).  Cohen discloses that containers can offer benefits over virtual machines, such as a reduced overhead (see e.g. column 4, line 46 – column 5, line 17).  Moreover, Cohen further discloses that systems can mix and match virtual machines and containers (see e.g. column 5, lines 4-9).

Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface elements”) having a visual appearance (i.e. look and feel) of the portal, whereby each of the portlets comprises a particular arrangement of graphical features from the library so as to provide a graphical user interface (e.g. view) for the portlet that that has the visual appearance of the portal (see e.g. paragraphs 0004-0006, 0040-0044 and 0053-0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Cohen and Aryanto before him prior to the effective filing date of the claimed invention, to modify the method taught by Han, Buddhiraja and Cohen such that each of the components (i.e. the first and second portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 
As per claim 2, Han further discloses that the first virtual environment can comprise a first virtual machine and that the second virtual environment can comprise a second virtual machine (see e.g. paragraphs 0009-0010, 0013, 0017, 0131 and 0138).  Accordingly, the above-described combination of Han, Buddhiraja, Cohen and Aryanto further teaches a method like that of claim 2.
As per claim 3, it would have been obvious, as is described above, to modify the method taught by Han and Buddhiraja such that one or more of the virtual environments are instead implemented via a container like taught by Cohen.  Accordingly, it would have particularly been obvious to implement the first virtual environment with a first container and the second virtual environment with a second container.  Accordingly, the above-described combination of Han, Buddhiraja, Cohen and Aryanto further teaches a method like that of claim 3.
As per claim 4, it would have been obvious, as is described above, to modify the method taught by Han and Buddhiraja such that one or more of the virtual environments are instead implemented via a container like taught by Cohen.  Cohen further discloses that systems can mix and match virtual machines and containers (see e.g. column 5, lines 4-9).  Accordingly, it would have particularly been obvious to implement the first virtual environment with a container and the second virtual environment with a virtual machine.  The above-described combination of Han, Buddhiraja, Cohen and Aryanto thus further teaches a method like that of claim 4.
Regarding claim 7, it would have been obvious, as is described above, to modify the method taught by Han so that one of the virtual environments (e.g. the third virtual environment) stores state information associated with the components of the web application (i.e. the first and second components), as is taught by Buddhiraja.  Buddhiraja particularly teaches updating state information in view of a first set of interactions between a client device and a first component of a web application, and providing the state information to the second component of the web 
As per claim 10, Han discloses that the first component (i.e. portlet) of the web application (i.e. portal) provides a first graphical user interface (i.e. rendering) to the client device and that the second component of the web application provides a second graphical user interface to the client device (see e.g. paragraphs 0013, 0017, 0077, 0144 and 0147).  As described above, it would have been obvious to one of ordinary skill in the art to modify the method taught by Han, Buddhiraja and Cohen such that the first GUI for the first component and the second GUI for the second component have a common visual appearance of the web application, as is taught by Aryanto.  Accordingly, the above-described combination of Han, Buddhiraja, Cohen and Aryanto further teaches a method like that of claim 10.
Regarding claim 11, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly describes an apparatus comprising:
a memory to store state information (see e.g. paragraphs 0039, 0045 and 0093:  Han describes an apparatus, i.e. a computer, that implements a server 
a processing device of a computing device operatively coupled to the memory (see e.g. paragraphs 0039, 0045 and 0093: Han teaches that the computer that implements the server comprises a processor that understandably executes software to perform the following.), the processing device to:
receive, by the computing device from a client device, a set of requests to access a web application comprising a plurality of components, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han further discloses that the master portal process can receive and process a user’s second request, wherein the second request includes a second portlet identifier indicating that it relates to a second portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. paragraph 0093.  Han further discloses that the user accesses the web page via a client device, by which it provides such requests to the master portal process – see e.g. paragraphs 0038-0040, 0077, and 0144-0146.  Accordingly, Hans teaches that the master portal process executing on the server receives, from a client device, a set of requests to access a web application, i.e. a portal, comprising a plurality of components, i.e. portlets, wherein the server computing device is different than the client device.);
route the set of requests to a set of virtual environments, wherein each component of the web application is located in a respective virtual environment (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han further discloses that the master portal process determines a second sandbox that executes the second portlet, and transfers the second request to the second sandbox for operation – see e.g. paragraph 0017.   Han teaches that the first and second sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Hans further teaches routing the set of requests to a set of virtual environments, e.g. virtual machines, wherein each component, i.e. portlet, of the web application is located in a respective virtual environment.);
provide, to the client device, a graphical user interface (GUI) for each component of the web application (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  Han further discloses that the master portal process receives an updated render of the second portlet based on the second request – see e.g. paragraph 0017.  The master portal process thus provides to the client device a GUI, i.e. an updated rendering, for each component, i.e. portlet, of the web application.);
receive a request to add a new component to the web application (see e.g. paragraphs 0005 and 0066: Han discloses that a user can and
generate a new virtual environment to execute the new component, wherein each virtual environment of the set of virtual environments comprises a virtual machine (see e.g. paragraphs 0005 and 0066: as noted above, Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portlets can execute in different sandbox containers, e.g. in different virtual machines – see e.g. paragraphs 0010, 0093-0094 and 0138.  Accordingly, it is apparent that adding a new component, i.e. portlet, to the portal page would result in the generation of a new virtual environment, e.g. a new virtual machine, to execute the third component, and that each virtual environment executing a portlet can comprise a virtual machine.).
Han thus teaches an apparatus similar to that of claim 11.  However, Han does not explicitly disclose that the new virtual environment uses a new runtime environment to execute the new component, as is required by claim 11.  Han also does not explicitly disclose that the new virtual environment comprises a container and that the apparatus stores, in the container of the new virtual environment, state information associated with the plurality of components of the web application, wherein the state information comprises information of the web application that is consistent across the plurality of components of the web application and wherein the state information is accessible by each of the plurality of components, as is further required by claim 11.  Han also does not disclose that the apparatus updates the state information in view of a first set of interactions between the client device and a first component of the web application and the new virtual environment, and provides the state information to a second component of 
	Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual environments can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches storing, in a separate virtual environment (i.e. a virtual machine), state information associated with the components of the application, wherein the state information comprises information of the application that is consistent across the different components of the application and wherein the state information is accessible by the different components (see e.g. paragraphs 0031-0036, 0061-0062, 0065-0066 and 0068-0074: Buddhiraja teaches that state information for each virtual machine is provided to a host, which then provides the state information to other virtual machines; as a result, the state information is accessed by different portions of the web page and is consistent across portions of the web page.  Buddhiraja discloses that the host itself can be implemented as a virtual machine – see e.g. paragraph 0025 – or that, instead of storing the state information at the host, the state information can alternatively be stored at one of the virtual machines – see e.g. paragraph 0067.  In either scenario, the state information associated with the web page portions is stored in a separate virtual machine, wherein the state information 
It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han so that the virtual environments (e.g. the new virtual environment) can have different (e.g. new) runtime environments like taught by Buddhiraja.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the apparatus taught by Han so as to: (i) store, in a separate virtual environment (e.g. the new virtual environment), state information associated with the plurality of components of the web application, wherein the state information comprises information of the web application that is consistent across the plurality of components of the 
Cohen generally describes approaches to virtualization, including virtual machines and containers (see e.g. column 2, lines 30-49; and column 4, lines 5-45).  Cohen discloses that containers can offer benefits over virtual machines, such as a reduced overhead (see e.g. column 4, line 46 – column 5, line 17).  Moreover, Cohen further discloses that systems can mix and match virtual machines and containers (see e.g. column 5, lines 4-9).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja and Cohen before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han and Buddhiraja such that one or more of the virtual environments (e.g. the new virtual environment) are instead implemented via a container like taught by Cohen.  It would have been advantageous to one of ordinary skill to utilize such a container because it can be implemented with a lower overhead, as is taught by Cohen.
Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface 
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Cohen and Aryanto before him prior to the effective filing date of the claimed invention, to modify the apparatus taught by Han, Buddhiraja and Cohen such that each of the components (i.e. portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 0056-0057).  Accordingly, Han, Buddhiraja, Cohen and Aryanto are considered to teach, to one of ordinary skill in the art, an apparatus like that of claim 11.
As per claim 12, it would have been obvious, as is described above, to modify the apparatus taught by Han such that the virtual environments can have different runtime environments like taught by Buddhiraja.  Accordingly, Han, Buddhiraja, Cohen and Aryanto are considered to teach that a first virtual environment of the set of virtual environments uses a first runtime environment, and that a second virtual environment of the set of virtual environments uses a second runtime environment, wherein the first runtime environment is different from the second runtime environment, as is claimed.
As per claim 15, Han teaches that each virtual environment of the set of virtual environments comprises a virtual machine (see e.g. paragraphs 0009-0010, 0013, 0017, 0131 and 0138).  Accordingly, the above-described combination of Han, Buddhiraja, Cohen and Aryanto further teaches an apparatus like that of claim 15.

As per claim 17, it would have been obvious, as is described above, to modify the apparatus taught by Han and Buddhiraja such that one or more of the virtual environments are instead implemented via a container like taught by Cohen.  Cohen further discloses that systems can mix and match virtual machines and containers (see e.g. column 5, lines 4-9).  Accordingly, it is apparent that the set of virtual environments can comprise at least one virtual machine and at least one container (e.g. a second virtual machine).  The above-described combination of Han, Buddhiraja, Cohen and Aryanto thus further teaches an apparatus like that of claim 17.
Regarding claim 18, Han describes a portal system that uses sandboxing to increase reliability of the portal, particularly by compartmentalizing portlets of the portal system (see e.g. paragraph 0008).  Like claimed, Han particularly teaches:
receiving, by a computing device, a first request to access a first component of a web application from a client device, wherein the computing device is different than the client device (see e.g. paragraphs 0013, 0053 and 0146: Han teaches receiving a first request from a user to a master portal process that manages a portal web page, wherein the first request includes a first portlet identifier indicating that it relates to a first portlet.  Han discloses that the portal is provided via a web page – see e.g. paragraphs 0004 and 0053 – and discloses that the master portal process executes on a server – see e.g. paragraph 0093.  Han further discloses that the user accesses the web page via 
routing the client device to a first virtual environment where the first component of the web application is located in view of the first request (see e.g. paragraphs 0013, 0056 and 0146-0147: Han discloses that the master portal process determines a first sandbox that executes the first portlet, and transfers the first request to the first sandbox for operation.  Han discloses that the first sandbox can be implemented by a virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (i.e. the request received from the client device) to a first virtual environment (e.g. to a first virtual machine), where the first component (i.e. portlet) of the web application (i.e. portal) is located in view of the first request.);
providing, to the client device, a first graphical user interface (GUI) for the first component (see e.g. paragraphs 0013 and 0077: Han discloses that the master portal process receives an updated render of the first portlet based on the first request, and generates a response to the user’s first request including the updated render of the first portlet.  The master portal process thus provides to the client device a first GUI (i.e. an updated rendering) for the first component (i.e. first portlet).);
receiving a second request to add a second component to the web application (see e.g. paragraphs 0005 and 0066: Han discloses that a user can customize their portal page by adding portlets to the page.  Accordingly, it is 
generating, by a processing device of the computing device, a second virtual environment to execute the second component (see e.g. paragraphs 0005 and 0066: as noted above, Han discloses that a user can customize their portal page by adding portlets to the page.  Han further discloses that the portlets can execute in different sandbox containers, e.g. in different virtual machines – see e.g. paragraphs 0010, 0093-0094 and 0138.  Accordingly, it is apparent that adding a second component (i.e. a second portlet) to the portal page would result in the generation, by a processing device of the server, of a second virtual environment (i.e. a second virtual machine) to execute the second component.).
receiving a third request to access a third component of the web application from the client device (see e.g. paragraph 0017: Han discloses that the master portal process can receive and process another request, wherein the request includes another portlet identifier indicating that it relates to a different portlet.  Han thus further teaches receiving, by the computing device (i.e. by the server executing a master portal process), another (e.g. third) request to access another component (e.g. a third portlet) of a web application (i.e. portal) from a client device.);
routing the client to a third virtual environment where the third component of the web application is located based on the third request (see e.g. paragraphs 0017: Han discloses that the master portal process determines another sandbox that executes the other portlet, and transfers the other request to the other sandbox for operation.  As noted above, Han discloses that such a sandbox can be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.  Accordingly, Han further teaches routing the client device (e.g. the third and
	providing, to the client device, a second GUI for the third component (see e.g. paragraphs 0017: Han discloses that the master portal process receives an updated render of the other portlet based on the other request.  The master portal process thus understandably provides to the client device a third GUI (i.e. an updated rendering) for the third component (i.e. other portlet).)
wherein the first and third virtual environments each comprise a virtual machine (see e.g. paragraphs 0013, 0017, 0056 and 0146-0147: as noted above, Han discloses that the master portal process determines a first sandbox that executes a first portlet, and transfers a first request to the first sandbox for operation, and determines another sandbox, e.g. third sandbox, that executes another portlet, and transfers a second request to the other sandbox for operation.  As further noted above, Han discloses that such sandboxes can each be implemented by a separate virtual machine – see e.g. paragraphs 0010 and 0138.).
Han discloses that such teachings can be implemented via instructions (i.e. software) stored on a non-transitory computer-readable storage medium (see e.g. paragraphs 0043-0045).  A non-transitory computer-readable storage medium comprising instructions to implement the above-described teachings of Han is considered a non-transitory computer-readable storage medium similar to that of claim 18.  However, Han does not explicitly disclose that the first virtual environment uses a first runtime environment, the second virtual environment uses a second runtime environment, and the third virtual environment uses a third runtime environment, wherein the first runtime environment and the second runtime environment are different from the second runtime environment, as is required by claim 18.  Moreover, Han does not explicitly 
	Similar to Han, Buddhiraja describes a system in which different components (i.e. portions) of an application (i.e. web page) are executed in different virtual environments (i.e. virtual machines), and wherein requests to access the different components are routed to the different virtual environments (see e.g. paragraphs 0053-0056 and 0058-0060).  Regarding the claimed invention, Buddhiraja generally teaches that the virtual machines can have different runtime environments (see e.g. paragraphs 0042 and 0106-0107).  Buddhiraja further teaches updating state information in view of a first set of interactions between a client device and a first component of a web application and its virtual environment, and providing the state information to another component of the web application, wherein the state information comprises first data that is used by the other component of the web application for a second set of interactions between the client device and the other component of the web application, and wherein the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han so that the virtual environments can have different runtime environments like taught by Buddhiraja, i.e. it would have been obvious to modify the non-transitory computer-readable storage medium taught by Han so that the first, second and third virtual environments use first, second and third runtime environments, respectively, and wherein the first and second runtime environments are different from the third runtime environment.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application components to be more effectively managed in the virtual environments, as is evident from Buddhiraja.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Han and Buddhiraja before him prior to the effective filing date of the claimed invention, to further modify the non-transitory computer-readable storage medium taught by Han so as to update state information in view of a first set of interactions between the client device and a first component of the web application and its virtual environment, and provide the state information to another 
Cohen generally describes approaches to virtualization, including virtual machines and containers (see e.g. column 2, lines 30-49; and column 4, lines 5-45).  Cohen discloses that containers can offer benefits over virtual machines, such as a reduced overhead (see e.g. column 4, line 46 – column 5, line 17).  Moreover, Cohen further discloses that systems can mix and match virtual machines and containers (see e.g. column 5, lines 4-9).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja and Cohen before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han and Buddhiraja such that one or more of the virtual environments (e.g. the second virtual environment) are instead implemented via a container like taught by Cohen.  It would have been advantageous to one of ordinary skill to utilize such a container because it can be implemented with a lower overhead, as is taught by Cohen.
Aryanto generally teaches creating a library of common business components and providing said library to multiple developers, who are then able to design views of portlets within a portal application such that views will have a similar look and feel (see e.g. paragraph 0008).  That is, regarding the claimed invention, Aryanto teaches that the library comprises a plurality of graphical features (i.e. “standard business user interface components” and “user interface elements”) having a visual appearance (i.e. look and feel) of the portal, whereby each of the portlets comprises a particular arrangement of graphical features from the library so as to 
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Cohen and Aryanto before him prior to the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium taught by Han, Buddhiraja and Cohen such that each of the components (e.g. the first and third portlets) comprises a particular set of graphical features from a library comprising a plurality of graphical features having a visual appearance of the web application (i.e. portal), whereby the GUI for the component has the visual appearance of the web application using the set of graphical features from the library, as is taught by Aryanto.  It would have been advantageous to one of ordinary skill to utilize such a library because it can accelerate development of the user interface, as is taught by Aryanto (see e.g. paragraphs 0056-0057).  Accordingly, Han, Buddhiraja, Cohen and Aryanto are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 18.
As per claim 20, Han discloses that the first component (i.e. portlet) of the web application (i.e. portal) provides a first graphical user interface (i.e. rendering) to the client device, that the second component of the web application provides a second graphical user interface to the client device, and that the third component of the web application provides a third graphical user interface to the client device (see e.g. paragraphs 0013, 0017, 0077, 0144 and 0147).  As described above, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable storage medium taught by Han, Buddhiraja and Cohen such that the GUIs for each of the components present a common visual appearance like taught by Aryanto.  Accordingly, the above-described combination of Han, Buddhiraja, Cohen and Aryanto further teaches a non-transitory computer-readable storage medium like that of claim 20.

s 5, 6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han, Buddhiraja, Cohen and Aryanto, which is described above, and also over U.S. Patent No. 9,912,517 to Ramalingam et al. (“Ramalingam”).
As described above, Han, Buddhiraja, Cohen and Aryanto teach a method like that of claim 1, an apparatus like that of claim 12, and a non-transitory computer-readable storage medium like that of claim 18, which entail different virtual environments (e.g. first, second and/or third virtual environments) that use different runtime environments (e.g. first, second and/or third runtime environments).  Han, Buddhiraja, Cohen and Aryanto, however, do not explicitly disclose that the first runtime environment uses a different version of a programming language than the second runtime environment as is required by claims 5 and 13, or that the first runtime environment uses a different programming language than the second runtime environment, as is required by claims 6 and 14.  Similarly, Han, Buddhiraja, Cohen and Aryanto do not disclose that the first runtime environment uses a different programming language or uses a different version of a programming language than the second runtime environment and the third runtime environment, as is required by claim 19.
Ramalingam nevertheless describes the deployment and execution of programs in a distributed computing environment, wherein a first runtime environment associated with a first component of a program uses a different programming language or version of the programming language than a second runtime environment associated with a second component of the program (see e.g. column 2, lines 29-35; column 2, line 55 – column 3, line 3; column 4, lines 4-49; and column 7, lines 28-43; column 10, line 61 – column 11, line 34).
It would have been obvious to one of ordinary skill in the art, having the teachings of Han, Buddhiraja, Cohen, Aryanto and Ramalingam before him prior to the effective filing date of the claimed invention, to modify the method, apparatus and non-transitory computer-readable storage medium taught by Han, Buddhiraja, Cohen and Aryanto so that the first runtime environment uses a different programming language or a different version of a programming 


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 11, 15, 16 and 18, and cancellation of claims 8 and 9.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the most recent Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Shingai et al. cited therein teaches storing state information relating to one or more virtual machines within a logical container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
3/23/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173